Order issued January 17, 2013




                                            In The
                                   Qtnurt of Appeals
                        Etft}f ilistrid nf <1Je.xas at ilallas


                                    No. 05-12-00283-CR


                         DERRICK DEON CHR.ISTOR, AppeUant

                                              v.
                           THE STATE OF TEXAS, AppeUee


                                        ORDER

                        Before Justices FitzGerald, Fillmore, and Evans

         Based on the Court's opinion of this date, we GRANT the September 5, 2012 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Derrick Deon

Christor, No. 1766384, Ware Transfer Facility, 1681 South FM 3525, Colorado City, Texas,

79512.